[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 30, 2009
                             No. 08-16137                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-00477-CR-CC-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JAVIER ALVAREZ-LOPEZ,
a.k.a. Gotti,
a.k.a. Carlos,
a.k.a. Tio,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 30, 2009)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:
      E. Vaughn Dunnigan, appointed counsel for Javier Alvarez-Lopez, has filed

a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Alvarez-Lopez’s convictions and sentences are AFFIRMED.




                                          2